JUSTICE RICE,
dissenting.
¶18 I dissent from the Court’s exercise of plain error appellate review. Plain error review is to be exercised “sparingly” and only when a failure to do so will “leave unsettled the question of the fundamental fairness of the proceedings, or compromise the integrity of the judicial process.” State v. Hayden, 2008 MT 274, ¶ 17, 345 Mont. 252, ¶ 17, 190 P.3d 1091, ¶ 17. Despite these high standards, the Court reverses without any explanation of how the fundamental fairness of this commitment proceeding was left unsettled, or how the integrity of the judicial process was compromised. J.D.L. has made no showing that the absence of a court-appointed friend had any impact whatsoever on the commitment proceedings. The Court likewise fails, offering merely that appointment of a friend “is important” and “may not be arbitrarily dispensed with” by a district court. Opinion, ¶ 11. While I agree with *6these observations, they do not establish that the fairness or integrity of this proceeding was compromised in a way necessitating the exercise of plain error review.
¶19 That the Court has failed in its duty is evident from the fact that, on its face, this holding would require reversal by plain error review of any and every case involving the failure to appoint a friend, because the Court has failed to articulate an unfairness or compromise of integrity here that is not universally applicable to all such cases.
¶20 While this case raises a worthy issue, I would address it either where the issue has been preserved by objection, or where the failure to appoint a friend has resulted in a demonstrable unfairness in the proceeding, thus satisfying the requirements of plain error review. Here, I would affirm.